DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Arguments
In view of the amendments filed on 10/19/2020, the objection to claim 1, cited in the office action of 7/17/2020, is moot.
Applicant's arguments filed 10/19/2020, have been fully considered, but they are not persuasive. Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, the Applicant has not provided citations from the disclosure to show support for the claim language stating that the screw holes and the surface of the tibial platform are sealed by a continuous portion of the organic polymer material layer. Fig. 2 and the specification of the present application have been reviewed, but they fail to expressly disclose that the polymer layer has a continuous structure. Unless adequate support from the disclosure can be provided, it is recommended that the Applicant remove the term “continuous” from the claim language in order to overcome this rejection.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 19, and 20 state that the surface of the tibial support platform and the hollow screw holes are sealed by a continuous portion of the organic polymer material layer. The disclosure lacks adequate support for this claim language.  Appropriate correction is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 states that “a surface of the tibial support platform is an organic polymer material layer,” and “the surface of the tibial support platform…[is] sealed by a continuous portion of the organic polymer material layer.” This language renders the claim indefinite as it is reciting that the surface, which is the organic polymer, is being sealed by itself. New independent claims 19 and 20 also recite that the surface of the tibial support platform is the organic polymer material, and that the organic polymer material seals itself, as it seals the surface of the tibial support platform. Appropriate correction and/or clarification is required.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 10, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Vander Wal (US Pub. No. 2014/0284016) in view of Joshi et al. (US Pub. No. 2009/0304775; hereinafter Joshi).
Vander Wal teaches the following regarding claim 1:  a tibial support of an artificial knee joint, comprising: a tibial support body (400) and a tibial support platform (please see annotated Figure A, below), wherein:  the tibial support body is wing-shaped (Figs. 1A-1B, 4A; Figure A), wherein a central axis (Figure A) thereof is perpendicular to the tibial support platform (Figs. 1A-1B, 4A; Figure A), and a plurality of hollow screw holes (402, 404) are provided at an upper part of the tibial support body (Figs. 1A-1B, 4A-4B); the tibial support platform is located above the tibial support body (Figs. 1A-1B, 4A), a surface (upper surfaces in and around elements 402 and 404; and elements 306, 308) of the tibial support platform is an organic polymer material layer (306, 308; para. 0031) that is matched with a tibial liner (Figure A, interpreted to be the interior lining of the openings of elements 402 and 404) in shape (Figs. 4A-4B; Figure A), and the surface of the tibial support platform and the hollow screw holes in the tibial support are 
Regarding claims 1, 19, and 20, Vander Wal teaches the limitations of the claimed invention, as described above.  However, Vander Wal does not recite the screw holes being sealed by a continuous portion of the polymer layer.  Joshi teaches that it is well known in the art that an orthopedic implant may comprise a continuous polymeric layer covering or sealing holes on the implant (paras. 0030, 0038-0039, 0045-0049), for the purpose of providing the layer with the desired characteristics needed to control and customize the implant’s interaction with the patient’s surrounding anatomy.  It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the layer of Vander Wal to be continuous, as taught by Joshi, in order to provide the layer with the desired characteristics needed to control and customize the implant’s interaction with the patient’s surrounding anatomy.  In addition, it has been held that constructing a formerly modular component into a unitary structure involves only routine skill in the art.

    PNG
    media_image1.png
    500
    707
    media_image1.png
    Greyscale

Figure A.

Vander Wal teaches the following regarding claim 3:  the tibial support of the artificial knee joint as claimed in claim 1, characterized in that, the polymer material is polyether-ether-ketone or derivatives thereof (para. 0031).
Vander Wal teaches the following regarding claim 4:  the tibial support of the artificial knee joint as claimed in claim 1, characterized in that, the tibial support body is made of a metal material (para. 0031).
Vander Wal teaches the following regarding claim 5:  the tibial support of the artificial knee joint as claimed in claim 4, characterized in that, the metallic material is selected from one of titanium, titanium alloy or CoCrMo (para. 0031).
Vander Wal teaches the following regarding claim 6:  the tibial support of the artificial knee joint as claimed in claim 1, characterized in that, the tibial support body is made of a polymer organic material (para. 0031).

Vander Wal teaches the following regarding claim 10:  the tibial support of the artificial knee joint as claimed in claim 1, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041, where Vander Wal states the screw pegs may be optionally used to install the implant into the bone).  Please note that the present claim language does not positively recite screws as part of the artificial knee device.
Vander Wal teaches the following regarding claim 12:  the tibial support of the artificial knee joint as claimed in claim 3, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).
Vander Wal teaches the following regarding claim 13:  the tibial support of the artificial knee joint as claimed in claim 4, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).
Vander Wal teaches the following regarding claim 14:  the tibial support of the artificial knee joint as claimed in claim 5, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).
Vander Wal teaches the following regarding claim 15:  the tibial support of the artificial knee joint as claimed in claim 6, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).

Vander Wal teaches the following regarding claim 19:  a tibial support of an artificial knee joint, comprising: a tibial support body (400) and a tibial support platform (please see Figure A, above), wherein: the tibial support body is wing-shaped (Figs. 1A-1B, 4; Figure A), wherein a central axis (Figure A) thereof is perpendicular to the tibial support platform (Figs. 1A-1B, 4; Figure A), and a plurality of hollow screw holes (402, 404) are provided at an upper part of the tibial support body (Figs. 1A-1B, 4A-4B); the tibial support platform is located above the tibial support body (Figs. 1A-1B, 4), an upper surface (upper surfaces in and around elements 402 and 404; and elements 306, 308) of the tibial support platform is an organic polymer material layer (306, 308; para. 0031), and the surface of the tibial support platform and the openings of the hollow screw holes in the tibial support body are sealed by a portion of the organic polymer material layer (Figs. 4A-4B; paras. 0031, 0039-0040; Figs. 1A-1B, 4A, where, as best interpreted, the screw holes extend from the upper part of the tibial support body through the tibial support platform and are sealed by elements 306, 308 at the upper surfaces within elements 402 and 404).
Vander Wal teaches the following regarding claim 20:  a tibial support of an artificial knee joint, comprising: a tibial support body (400) and a tibial support platform (please see Figure A, above), wherein: the tibial support body is wing-shaped (Figs. 1A-1B, 4; Figure A), wherein a central axis (Figure A) thereof is perpendicular to the tibial support platform (Figs. 1A-1B, 4; Figure A), and a plurality of hollow screw holes (402, 404) are provided at an upper part of the tibial support body (Figs. 1A-1B, 4A-4B); the tibial support platform is located above 

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Wal in view of Joshi, further in view of Sederholm et al. (US Pat. No. 5,876,456; hereinafter Sederholm).
Vander Wal, as modified by Joshi, teaches the limitations of the claimed device, as described above. However, they do not recite that the upper surface of the polymer material layer that corresponds to the hollow screw holes has recesses.  Sederholm teaches a tibial implant comprising an open screw hole that may be sealed by a material layer (62), which has a recess (70) on its upper portion (Figs. 5-9; col. 8, lines 12-col. 9, lines 42), for the purpose of assisting in the potential removal of the layer by using a tool within the recess.  It would have been obvious to one having ordinary skill in the art to modify the polymer material layers of Vander Wal and Joshi to comprise recesses on their upper portions, as taught by Sederholm, in order to allow the layer to be more easily removed by using a tool within the recess.
.

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Wal in view of Joshi, further in view of Stulberg et al. (US Pub. No. 2018/0049878; hereinafter Stulberg).
Regarding claims 8 and 9, Vander Wal, as modified by Joshi, teaches the limitations of the claimed device, as described above.  Vander Wal further recites that its knee prosthesis may comprise components made of titanium (para. 0031).  However, they do not recite that the device has a microporous biocompatible metal layer.  Stulberg teaches a tibial implant comprising a microporous biocompatible metal layer, which is located on lower portion of the tibial support platform (paras. 0010, 0048-0052, 0082), for the purpose of encouraging bone ingrowth into the implant.  It would have been obvious to one having ordinary skill in the art to modify the device of Vander Wal and Joshi to comprise a microporous layer, as taught by Stulberg, in order to encourage bone ingrowth into the implant.
Vander Wal teaches the following regarding claim 17:  the tibial support of the artificial knee joint as claimed in claim 8, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).
Vander Wal teaches the following regarding claim 18:  the tibial support of the artificial knee joint as claimed in claim 9, characterized in that, the number of the hollow screw holes is greater than that of screws installed at the time of actual use (paras. 0039-0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774